Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 23, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144271                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SHIRLEY A. BRYCE,                                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 144271
                                                                   COA: 303867
                                                                   WCAC: 10-000034
  CHRYSLER GROUP, L.L.C.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 4, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 23, 2012                        _________________________________________
           t0516                                                              Clerk